Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 06, 2015

The Court of Appeals hereby passes the following order:

A15E0030. GARNET RUST v. PHILLIP W. BOSWELL.

      Garnet Rust has filed an “Appeal for Emergency Order to Stay Writ of
Possession and Proceedings.” Pursuant to Court of Appeals Rule 40 (b), this Court
may issue such orders as may be necessary to preserve jurisdiction of an appeal or to
prevent the contested issue from becoming moot.
      We have considered Rust’s brief and attachments thereto, and conclude that the
relief requested is not warranted in this case.
      Accordingly, Rust’s request is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                                                             05/06/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.